DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-2, 4-11, 13-14, 16-17, 20, 22-24, 26, 28, 30-31, 35 and 36 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-2, 4-11, 13-14, 16-17, 20, 22-24, 26, 28, 30-31, 35 and 36 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“An adapter assembly comprising: a sleeve … a cannula configured to penetrate a septum … a sensor assembly interface configured to engage a sensor assembly comprising a gas sensor … the sensor assembly interface and the cannula provide a flow pathway for delivering gases from the headspace of the collection vessel to the gas sensor … the sensor assembly interface defines a first portion of an expansion chamber … the sensor assembly defines a second portion of the expansion chamber wherein a membrane divides the first portion of the expansion chamber from the second portion of the expansion chamber wherein the membrane allows gases in the flow pathway to flow toward the gas sensor and prevents liquid in the collection vessel from contacting the gas sensor. 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A method of measuring a composition of gases in a headspace of a collection vessel, the method comprising: providing a sensor assembly defining a first portion of an expansion chamber with a sensor assembly interface of an adapter assembly that defines a second portion of an expansion chamber; wherein a membrane has been installed between the sensor assembly and the sensor assembly … wherein the membrane is configured to: allow gases in a flow pathway to flow toward the gas sensor; and prevent liquid in the collection vessel from contacting the gas sensor; engaging the sensor assembly and the sensor assembly interface; piercing a septum of a collection vessel with a cannula of the adapter assembly; advancing a sleeve of the adapter assembly along a portion of the collection vessel until the adapter assembly is engaged with the collection vessel; … wherein the gases flow from a headspace of the collection vessel and towards the gas sensor through a flow pathway comprising the cannula and a chamber.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 23; 
the prior art of record does not teach 

“A sensor assembly comprising: a sleeve configured to engage a collection vessel; a cannula configured to penetrate a septum of the collection vessel; a sensor assembly interface engaged with a sensor assembly with a gas sensor … a septum disposed on a top surface of the sensor assembly … a first housing comprising the sleeve, the cannula, the sensor assembly interface, and the sensor assembly; and a second housing comprising a needle having a smaller diameter than the cannula, wherein the first housing is loosely fitted inside the second housing; … the sensor assembly interface and the cannula provide a flow pathway for delivering gases from the headspace of the collection vessel to the sensor of the sensor assembly; … the sensor assembly interface defines the chamber for collecting the gases.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 35; and 
the prior art of record does not teach 

“A method of measuring a composition of gases in a headspace of a collection vessel, the method comprising: providing an inner sensor array adapter comprising a housing, a septum, a sensor array disposed in a gas collection chamber, an inner sensor array adapter needle … providing an outer adapter comprising a housing … wherein the inner sensor array adapter is received in the outer adapter; assembling the inner sensor array adapter to the outer adapter such that the needle in the outer adapter pierces the septum of the inner sensor array adapter and the needle of the adapter is received into the inner sensor array adapter needle; advancing the outer adapter with the inner sensor array adapter received therein along a portion of the collection vessel until the outer adapter is engaged with the collection vessel, thereby piercing the septum of the collection vessel with the inner sensor array adapter needle; and measuring the composition of gases contacting the sensor array” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 36.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 2,541,272 (Murphy), which discloses a needle assembly. 
2.) U.S. Patent No. 4,058,121 (Choksi et al.), which discloses a vented needle. 
3.) U.S. Patent No. 4,834,149 (Fournier et al.), which discloses a transfer apparatus. 
4.) U.S. Patent No. 5,155,019 (Sussman et al.), which discloses a biological detection device. 
5.) U.S. Patent No. 5,770,153 (Wagner), which discloses an analytical device. 
6.) U.S. Patent No. 5,891,739 (Berndt), which discloses a multiple sample container. 
7.) U.S. Patent No. 7,799,009 (Niedospial, Jr. et al.), which discloses a vial adapter. 
8.) U.S. Patent No. 8,802,034 (Bartfeld et al.), which discloses a tissue container. 
9.) U.S. Patent No. 9,605,294 (Berndt), which discloses a bacterial detection apparatus. 
10.) U.S. Patent No. 9,856,446 (Suslick et al.), which discloses a detection apparatus. 
11.) U.S. Patent Application Publication No. 2006/0223052 (MacDonald et al.), which discloses a microorganism detection apparatus. 
12.) U.S. Patent Application Publication No. 2008/0015496 (Hamedi-Sangsari), which discloses a housing for a bottle. 
13.) U.S. Patent Application Publication No. 2015/0013837 (Barrelle et al.), which discloses an adapter for coupling to a container. 
14.) U.S. Patent Application Publication No. 2017/0078396 (Haas et al.), which discloses a service system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303)297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753